Citation Nr: 0329636	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the right knee, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the left knee, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected right knee sprain, currently evaluated as 
10 percent disabling. 

4.  Entitlement to an increased disability rating for 
service-connected left knee sprain, currently evaluated as 10 
percent disabling. 

5.  Entitlement to an increased disability rating for 
service-connected infectious hepatitis, currently evaluated 
as 10 percent disabling.  

6.  Entitlement to service connection for a bilateral foot 
condition.

7.  Entitlement to service connection for a bilateral hip 
condition.  

8.  Entitlement to service connection for a bilateral 
shoulder condition.

9.  Entitlement to service connection for a bilateral ankle 
condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania in 
which the RO&IC denied service connection for a bilateral 
foot condition, a bilateral hip condition, a bilateral 
shoulder condition, a bilateral ankle condition, a bilateral 
hand condition and headaches.  The also denied evaluations in 
excess of 10 percent for service connected disabilities of 
the right knee and the left knee and hepatitis.

In August 1998, the Board denied service connection for 
headaches and remanded the remaining issues to the RO&IC for 
further development.  While the appeal was in remand status, 
the RO&IC, in a January 2003 rating decision, granted service 
connection for traumatic arthritis of the right and left knee 
as secondary to service-connected bilateral knee sprains and 
assigned separate 10 percent disability ratings for the right 
and left knee arthritis.  

The issues of entitlement to service connection for bilateral 
foot, hip, shoulder and ankle conditions will be addressed in 
the Remand section of this decision.  


FINDINGS OF FACT

1.  The medical and other evidence of record demonstrates 
that the veteran's traumatic arthritis of the right knee 
results in limitation of motion characterized by full 
extension of the knee and flexion to 95 degrees.  

2.  The medical and other evidence of record demonstrates 
that the veteran's traumatic arthritis of the left knee 
results in limitation of motion characterized by full 
extension of the knee and flexion to 95 degrees.

3.  The medical and other evidence of record demonstrates 
that the veteran's right knee sprain is manifested by no more 
than slight subluxation or instability.

4.  The medical and other evidence of record demonstrates 
that the veteran's left knee sprain is manifested by no more 
than slight subluxation or instability.

5.  The medical and other evidence of record demonstrates 
that the veteran's hepatitis is asymptomatic.  

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's right and left knee 
disabilities and hepatitis, so as to render impractical the 
application of the regular schedular standards.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010, 5260, 5261 (2003).

2.  The schedular criteria for a rating in excess of 10 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010, 5260, 5261 (2003).

3.  The schedular criteria for a rating in excess of 10 
percent for right knee sprain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).

4.  The schedular criteria for a rating in excess of 10 
percent for left knee sprain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).

5.  The schedular criteria for a rating in excess of 10 
percent for infectious hepatitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (prior to and from July 2, 2001).

6.  The criteria for increased disability ratings for right 
knee sprain, left knee sprain, traumatic arthritis of the 
right knee, traumatic arthritis of the left knee and 
hepatitis on an extraschedular basis have not been met.  38 
C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected right and left knee 
disabilities and hepatitis.  As discussed elsewhere in this 
decision, the issues on appeal pertaining to service 
connection for various musculoskeletal disabilities are being 
remanded for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the February 
1997 Statement of the Case (SOC), and the January 2003 and 
June 2003 Supplemental Statements of the Case (SSOC).  

Crucially, the RO&IC informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
in March 2002.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him that 
he could provide medical evidence showing that his service-
connected conditions had worsened.  

The letter dated March 13, 2002 specifically informed the 
veteran of the relative responsibilities of VA and himself.  
The March 2002 letter also informed him that he could provide 
VA authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

The Board notes that, even though the letter requested a 
response within "30 days", it is legally sufficient given 
the circumstances of this case.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  

In this case, although the March 2002 letter did not 
expressly notify the veteran that he had one year to submit 
the requested information and/or evidence in support of his 
claim in compliance with 38 U.S.C.A. § 5103(b), more than a 
year and a half has passed.  Therefore, the Board finds the 
factual scenario in the PVA case, which involved the RO 
sending a VCAA notification letter, as in this case, is 
simply inapplicable to the specific circumstances of this 
case.  The Federal Circuit was concerned with the "premature 
denial" of a claim before the one-year period for submitting 
evidence had expired.  In other words, the Federal Circuit 
wanted to ensure that a claimant had sufficient time to 
submit evidence before an adjudication was made.  Here, the 
veteran has had over seven years to submit evidence in 
support of his claims, which were filed in July 1996.  In 
fact, he has submitted evidence and argument in support of 
his claims.  It therefore appears pointless to require VA to 
wait still longer to adjudicate this long-standing appeal 
when it is clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the various statements/SSOCs and 
the notice of transfer of the claims file to the Board that 
he had more time to submit evidence.  Since the veteran was 
provided at least one year to submit evidence after the VCAA 
notification (March 2002), and it is clear that he has 
nothing further to submit, the adjudication of his claims by 
the Board at this time will proceed.

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records, VA and private treatment records, reports of VA 
examinations, a private physician's statement, and lay 
statements.  The RO&IC completed the development requested in 
the Board's August 1998 remand with respect to the increased 
rating issues now being addressed on their merits.  

In correspondence dated in April 2002, the veteran reported 
that since 1997 he had received treatment exclusively at the 
VA Medical Center (VAMC) in Lebanon, Pennsylvania.  The Board 
notes that treatment records from the Lebanon VAMC dated from 
1997 to 2002 are associated with the claims file.  There is 
no indication that there exists any other evidence which has 
a bearing on this case.  The veteran and his representative 
have pointed to none, and the Board has identified none.

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claim.  See 38 C.F.R. § 3.103 (2002).  The 
veteran provided testimony at personal hearings before a VA 
hearing officer and the undersigned Veterans Law Judge 
sitting at the VA Central Office in Washington, D.C.  

Because the Board believes that all appropriate procedural 
steps have been taken, it will move on to a discussion of the 
merits of the veteran's increased rating claims.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

1.  Entitlement to an increased disability rating for 
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased disability rating for 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.  

Specific rating criteria

The veteran's traumatic arthritis of the right and left knees 
is currently rated 10 percent disabling under Diagnostic Code 
5010 [traumatic arthritis].  Traumatic arthritis is in turn 
rated under Diagnostic Code 5003 [degenerative arthritis].  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint, with a minimum 10 percent 
rating assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.

Under Diagnostic Code 5260 [limitation of flexion of the 
leg], a 10 percent evaluation is warranted for flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for flexion limited to 30 degrees and a 30 percent evaluation 
is warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 [limitation of extension of the 
leg], a 10 percent evaluation is warranted for extension 
limited to 10 degrees.  A 20 percent evaluation is warranted 
for extension limited to 15 degrees; a 30 percent evaluation 
is warranted for extension limited to 20 degrees; a 40 
percent evaluation is warranted for extension limited to 30 
degrees; and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2003).  

Factual Background

VA examination in July 1996 noted complaints of bilateral 
knee pain, crepitus and episodic swelling.  Range of motion 
of both knees was 0 to 135 degrees.  There was no evidence of 
effusion.  There was pain on the both the medial retinaculum 
and the patella, left greater than right.  He had a positive 
impression bilaterally with minimal crepitance with patellar 
movement.  There was no evidence of pain with circumduction 
exercises.  He was able to straight leg raise without 
difficulty.  

In March 1997, the veteran testified that he had pain and 
swelling in his knees.  He reported that he took Darvon for 
pain.  Water exercises also gave him some relief from the 
pain.  He stated that he retired in January 1997.  See March 
1997 hearing transcript.  

On VA examination February 1997, the veteran had range of 
motion in his knees bilaterally to 120 degrees and full 
extension.  He had palpable crepitus in medial and lateral 
compartments of the femorotibial joint bilaterally, right 
being worse than the left.  He had no significant 
patellofemoral crepitus.  

VA examination in March 1997 revealed that range of motion of 
the knees was full with some crepitus and pain.  

In a June 1998 statement, B.E. reported that he worked with 
the veteran for 10 years from 1987 until his retirement and 
that he observed the veteran struggle with painful knee 
movement.  B.E. stated that as time went on he observed the 
veteran's condition becoming more weakened and that the 
veteran experienced excess fatigability, which impaired his 
ability to execute skilled movements smoothly.  

In a June 1998 statement, M.E. reported that she had been the 
veteran's companion and best friend the past three years and 
that he suffered from pain and swelling in his knees.  

In June 1998, the veteran testified that he limited his 
activities because of constant pain in his knees.  He 
sometimes takes 800 milligrams of Motrin for pain.  See June 
1998 hearing transcript.  

On VA examination in April 1999, the veteran complained of 
worsening knee pain.  Range of motion was from 120 degrees 
flexion bilaterally to full extension bilaterally.  The 
terminal 5-10 degrees of extension were particularly painful 
for him.  Flexion was painful but not as much as extension.  
There was patellofemoral pain and crepitus bilaterally which 
was worse on the left than on the right.  X-rays of the knees 
revealed mild degenerative changes in both knees mainly in 
the medial and patellofemoral compartments.  The diagnosis 
was degenerative arthritis of the knees.  

VA examination in March 2000 revealed crepitus of the knees 
bilaterally.  Range of motion on the right was 0 to 95 
degrees and 0 to 100 degrees on the left.  There was some 
blottable fluid of the knees, somewhat greater on the left 
than the right.  There was no erythema or warmth noted at the 
knees.  X-rays of the knees revealed mild bilateral spurring.  
The examiner noted that there was no specific weakened 
movement, excess fatigability, or incoordination on 
examination.  The examiner further noted that there was no 
specific additional range of motion loss due to weakened 
movement, fatigability, or incoordination on examination.  
The examiner stated that the lack of range of motion with 
associated pain and swelling of the knee was moderate in 
amount.  The examiner opined that in regard to his work it 
was as likely as not that the veteran had to seek early 
retirement in regard to his joint complaints.  The examiner 
noted that the veteran had evidence of gouty arthritis with 
history of uric acid in addition to degenerative arthritis of 
the knees.  

In January 2003, the RO&IC granted service connection for 
traumatic arthritis of the right and left knee, each 
evaluated as 10 percent disabling from May 9, 1996.  

On VA examination in March 2003, it was noted that in regard 
to pain on a visual analog scale, the veteran stated that it 
was greater than 10/10 with the right knee pain being greater 
than the left.  Physical examination of the knees revealed 
crepitus on the right, but none on the left.  There was 
positive compression and distraction testing of the patella 
bilaterally.  There was tenderness over the lateral joint 
line on the right and tenderness over the medial and lateral 
joint line on the right.  There was no erythema, effusion or 
enlargement of the knees.  An MRI found small joint effusion 
and minimal articular cartilage thinning.  There was no tear 
of the meniscus or ligaments, no bone marrow abnormality, and 
no loose joint bodies identified.  

Analysis

The veteran has been awarded separate ratings for disability 
resulting from arthritis and from instability and subluxation 
of both the right and left knees.  See VAOPGCPREC 23-97.  
Therefore, in considering impairment resulting from the 
arthritis, instability and subluxation will not be 
considered; such disability will instead be considered as 
part of the separate ratings under Diagnostic Code 5257, 
which will be discussed below.  

Arthritis of the right knee

(i) Schedular rating

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for traumatic 
arthritis of the right knee.  Regarding limitation of motion 
of the veteran's right knee, VA examinations in July 1996, 
February 1997, March 1997, April 1999 and March 2000 all 
indicated that the knee exhibited full extension (0 degrees) 
with flexion ranging from 95 degrees (March 2000) to 140 
degrees (March 1997).  Based on this evidence, a compensable 
rating under Diagnostic Code 5260 or 5261 based on limitation 
of flexion or extension of the knee is not warranted.  
Accordingly, the minimum 10 percent rating under Diagnostic 
Code 5003 is assigned.  

(ii) DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

A former co-worker, in a June 1998 statement, reported 
observing the veteran's condition becoming "more weakened" 
and indicated that the veteran experienced "excess 
fatigability".  While taking these observations into 
consideration, the Board notes that VA examination in March 
2000 found that the veteran exhibited no specific weakened 
movement, excess fatigability, or incoordination on 
examination.  In addition, the VA examiner stated that there 
was no additional range of motion loss due to weakened 
movement, excess fatigability, or incoordination and that 
lack of range of motion with pain and swelling of the knee 
was moderate in amount.  The Board finds the March 2000 
examiner's conclusions, which were provided by a trained 
medical physician following a physical examination of the 
veteran, to be more probative than the observations of the 
veteran's co-worker in determining whether there is evidence 
of weakness, fatigability, incoordination and the like beyond 
that which is contemplated in the currently assigned 10 
percent rating.  
While the former co-worker is competent to express his lay 
observations of the observable symptoms of the veteran's 
right knee disability, as a lay witness, he is not competent 
to express medical diagnoses or opinions as to the severity 
of knee disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) [holding that lay persons are not competent to 
offer medical opinions].  Accordingly, the Board finds that a 
higher disability evaluation may not be assigned on the basis 
of additional functional loss under 38 C.F.R. §§ 4.40, 4.45 
and/or 4.59 (2003).
 
(iii) Fenderson considerations

Although service connection has been in effect for right knee 
sprain for several decades, service connection for right knee 
arthritis was granted very recently, in January 2003. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, May 9, 1996, has the 
veteran's right knee arthritis meet or nearly approximated 
the criteria for a disability rating in excess of 10 percent.  
At no time was knee flexion or extension limited to 30 
degrees and 15 degrees, respectively.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

(iv) Extraschedular consideration

In the January 2003 SSOC, the RO&IC included the regulation 
for an extraschedular rating.  Since the matter of referral 
for an extraschedular evaluation has been considered by the 
RO&IC, the Board will, accordingly, consider the provisions 
of 38 C.F.R. 3.321(b)(1) (2003) in connection with the issue 
on appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2001).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his right knee disability creates 
an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his right knee disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all since service.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  In this regard, the Board 
notes that the March 2000 VA examiner's opinion that it is as 
likely as not that the veteran had to seek early retirement 
due to his joint complaints, is based in part on pain 
associated with gouty arthritis of numerous joints, a 
condition for which he is not service connected.  There is 
nothing in the current evidence of record to indicate that 
the right knee disability, alone, causes impairment with 
employment over and above that contemplated in the assigned 
schedular rating of 10 percent.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

Traumatic arthritis of the left knee

Because the factual background is virtually identical, the 
Board's analysis of this issue will mirror that with respect 
to the right knee, above.

(i) Schedular rating

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for traumatic 
arthritis of the left knee.  Regarding limitation of motion 
of the veteran's left knee, VA examinations in July 1996, 
February 1997, March 1997, April 1999 and March 2000 all 
indicated that the knee exhibited full extension (0 degrees) 
with flexion ranging from 95 degrees (March 2000) to 140 
degrees  (March 1997).  Based on this evidence, a higher 
rating under Diagnostic Code 5260 or 5261 based on limitation 
of flexion or extension of the knee is not warranted, and the 
minimum 10 percent rating under Diagnostic Code 5003 is 
appropriately assigned.  

(ii) DeLuca considerations

The Board's discussion of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
with respect to the right knee, disability, above, also 
applies to the left knee disability.

A former co-worker, in a June 1998 statement, reported 
observing the veteran's condition becoming "more weakened" 
and indicated that the veteran experienced "excess 
fatigability".  While taking these observations into 
consideration, the Board notes that VA examination in March 
2000 found that the veteran exhibited no specific weakened 
movement, excess fatigability, or incoordination on 
examination.  In addition, the VA examiner stated that there 
was no additional range of motion loss due to weakened 
movement, excess fatigability, or incoordination and that 
lack of range of motion with pain and swelling of the knee 
was moderate in amount.  The Board finds the March 2000 
conclusions, provided by a trained medical physician 
following a physical examination of the veteran, more 
probative than the observations of the veteran's co-worker in 
determining whether there is evidence of weakness, 
fatigability, incoordination and the like beyond that which 
is contemplated in the currently assigned 10 percent rating.  
Accordingly, the Board finds that a higher disability 
evaluation may not be assigned on the basis of additional 
functional loss under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2003).

(iii) Fenderson considerations

The Board finds that at no time since the effective date of 
service connection, May 9, 1996, has the veteran's left knee 
arthritis meet or nearly approximated the criteria for a 
disability rating in excess of 10 percent for his traumatic 
arthritis of the left knee.  As the factual background makes 
clear, at no time was knee flexion or extension limited to 30 
degrees and 15 degrees, respectively.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

(iv) Extraschedular consideration

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his left knee disability creates 
an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his left knee disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all since service.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
current evidence of record to indicate that the left knee 
disability causes impairment with employment over and above 
that contemplated in the assigned schedular rating of 10 
percent.  See Van Hoose, supra].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.



3.  Entitlement to an increased disability rating for right 
knee sprain, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased disability rating for left 
knee sprain, currently evaluated as 10 percent disabling. 

Specific rating criteria

The veteran's right and left knee sprains are each evaluated 
as 10 percent disabling under Diagnostic Code 5257.  Under 
this Diagnostic Code, a 10 percent evaluation is assigned for 
slight impairment of a knee, a 20 percent evaluation is 
assigned for moderate impairment of a knee and a 30 percent 
evaluation is assigned for severe impairment of a knee as 
measured by the degree of recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2001).  

Although as indicated above the word "moderate" is not 
defined in VA regulations, "moderate" is generally defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988), 
871.

Factual Background

In a June 1966 rating decision, the RO&IC granted service 
connection for right and left knee sprains, each evaluated as 
10 percent disabling.  There is no significant  evidence of 
record until the veteran filed a claim for an increased 
rating in July 1996.  

On VA examination in July 1996, the veteran complained of 
bilateral knee pain with occasional giving way.  He denied 
any locking.  Physical examination revealed negative anterior 
and posterior drawer bilaterally, negative Lachman's and 
negative pivot-shift.  

In March 1997, the veteran testified that he experienced 
locking, grinding and giving way of his knees.  He stated 
that he retired in January 1997.  See March 1997 hearing 
transcript.  

During a VA physical examination in February 1997, the 
veteran  reported that he had a sensation of instability in 
his knees bilaterally, but had not fallen as a result of it.  
He denied any significant episodes of locking.  Physical 
examination revealed a normal gait and a very slight varus 
deformity of the knees bilaterally.  He could squat and stand 
with pain in his knees.  He was ligamentously stable to varus 
and valgus stressing.  He had negative Lachman's and 
McMurray's signs, and negative circumduction manuevers for 
meniscal pathology.  

In a June 1998 statement, B.E. reported that he worked with 
the veteran for 10 years from 1987 until his retirement and 
that he observed the veteran struggle with instability of 
locomotion.  

At a personal hearing in June 1998, the veteran reported 
experiencing stiffness in his knees.  See June 1998 hearing 
transcript.  

VA examination in April 1999 noted that the veteran ambulated 
with a normal gait and stood with a bit of varus alignment to 
the knees bilaterally.  He was ligamentously stable to varus 
and valgus stress test, Lachman's test, and posterior drawer 
test.  He had negative McMurray's sign, except that it 
exacerbated his medial compartment pain.  

VA examination in March 2000 noted that the veteran did not 
use any braces for his knees.  Physical examination revealed 
that there was no instability in regard to negative Drawer 
and reverse Drawer sign.  There was negative McMurray's.  No 
medial or lateral instability was noted.  

On VA examination in March 2003, the veteran denied any 
episodes where the knee locked.  Physical examination 
revealed negative drawer sign and no medial or lateral 
instability with varus or valgus stress testing.  No 
assistive device was used by the veteran.  

Analysis

Right knee sprain

(i) Schedular rating

The veteran has complained of a sensation of instability in 
his right knee.  However, VA examinations conducted in April 
1999, March 2000 and March 2003 revealed no lateral 
instability.  In addition, when examined in March 2003 the 
veteran denied any episodes of locking.  

After a careful review of the record, the board has no 
identified any objective evidence which would enable it to 
characterize the veteran's right knee disability as anything 
more than slight.  As described in the factual background 
section above, physical examinations have been pertinently 
negative; in particular, no instability has been identified.  
There appears to be no symptomatology which would be 
consistent with moderate disability, and the veteran has 
pointed to none.  The Board therefore finds that the evidence 
is not suggestive of moderate impairment of the knee, which 
is required for a 20 percent evaluation under Diagnostic Code 
5257.

(ii.)  DeLuca consideration

In considering the veteran's right knee instability and 
subluxation, the Board is cognizant of 38 C.F.R. §§ 4.40 and 
4.45, and the Court's DeLuca holding.  However, the Court has 
also indicated that Diagnostic Code 5257 "is not predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).


(iii) Extraschedular evaluation

In the January 2003 SSOC, the RO included the regulation for 
an extraschedular rating.  Since the matter of referral for 
an extraschedular evaluation has been considered by the RO, 
the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2002) in connection with the issue on 
appeal.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that the right knee sprain creates an 
exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his left knee disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all since service.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  In this regard, the Board 
notes that the March 2000 VA examiner's opinion, that it is 
as likely as not that the veteran had to seek early 
retirement due to his joint complaints, is based in part on 
pain associated with his gouty arthritis, a condition for 
which he is not service-connected.  There is nothing in the 
current evidence of record to indicate that the right knee 
sprain alone caused impairment with employment over and above 
that contemplated in the assigned 10 percent schedular 
rating.  See Van Hoose, supra.  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

Left knee sprain

The Board's analysis of this issue will mirror that above 
with respect to the right knee.

(i) Schedular rating

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for left knee 
sprain.  The most recent VA examinations conducted in April 
1999, March 2000 and March 2003 revealed no lateral 
instability.  As described in the factual background section 
above, physical examinations have been pertinently negative; 
in particular, no instability has been identified.  There 
appears to be no symptomatology which would be consistent 
with moderate disability, and the veteran has pointed to 
none.  The Board therefore finds that the evidence is not 
suggestive of moderate impairment of the knee, which is 
required for a 20 percent evaluation under Diagnostic Code 
5257.

(ii.)  DeLuca considerations

Because Diagnostic Code 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply."  
See Johnson v. Brown, supra.

(iii) Extraschedular evaluation

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that the left knee sprain creates an 
exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his left knee disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all since service.  Additionally, as 
discussed above with respect to the right knee, there is not 
shown to be evidence of marked interference with employment 
due to the disability.  In addition, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  The Board therefore has determined that 
referral of the case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

5.  Entitlement to an increased disability rating for 
hepatitis, currently evaluated as 10 percent disabling.

Specific rating criteria

The veteran's hepatitis is evaluated as 10 percent disabling 
under Diagnostic Code 7345.  The criteria for rating 
hepatitis were revised effective July 2, 2001.  

The Court has held that where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change. See 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (2002); see also VAOPGCPREC 3-2000.

Since the veteran applied for an increased rating for 
hepatitis in July 1996, the Board will evaluate the claim 
under both the former and the new criteria.  

The criteria under Diagnostic Code 7345, in effect before 
July 2, 2001, contemplate that a 100 percent rating is 
warranted when competent and probative evidence shows that a 
claimant is disabled by infectious hepatitis, with marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  A 60 percent 
rating is warranted when the evidence shows infectious 
hepatitis, with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 30 percent rating is warranted when a claimant 
is disabled by infectious hepatitis, with minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating is warranted when the evidence shows 
infectious hepatitis, with demonstrable liver damage with 
mild gastrointestinal disturbance.  A zero percent rating is 
warranted when competent and probative evidence shows 
infectious hepatitis that has healed and is asymptomatic.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (prior to July 2, 
2001).

The criteria under Diagnostic Code 7345 in effect since July 
2, 2001 contemplate that a 100 percent rating is warranted 
when competent and probative evidence shows that chronic 
liver disease without cirrhosis (including hepatitis B and 
chronic active hepatitis) is productive of near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  A 60 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted when there 
is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent rating is warranted when competent 
and probative evidence shows that chronic liver disease is 
asymptomatic.  38 C.F.R. § 4.114, Diagnostic Code 7345 (from 
July 2, 2001).

Factual background

In a June 1966 rating decision, the RO&IC granted service 
connection for infectious hepatitis, rated 10 percent 
disabling.  

In March 1997, the veteran testified that he was not on any 
medications for hepatitis, but had changed his diet.  He 
indicated that he gets fatigued and had jaundice.  See March 
1997 hearing transcript.  

VA treatment records include blood studies done in July 1997 
which showed negative antibody responses for hepatitis B and 
C, but positive antibody response for hepatitis A.  

In June 1998, the veteran testified that he was still 
experiencing residual problems as a result of his hepatitis.  
He indicated that he had dark urine and had restricted his 
diet.  He denied any stomach problems or type of jaundice.  
He stated that he fatigued easily.  See June 1998 hearing 
transcript.  

On VA examination in March 1999, the veteran denied any 
specific therapy for his hepatitis.  He specifically denied 
vomiting, hematemesis, or melena.  He also denied any current 
treatment.  He did report some fatigue and weight gain 
recently.  The abdominal examination failed to reveal 
evidence of hepatic enlargement.  There was no liver or 
spleen which could palpated.  The diagnosis was a history of 
hepatitis which was probably hepatitis A.  An addendum dated 
in April 1999 noted that several studies were done which 
included a negative hepatitis C, negative hepatitis B, and a 
positive hepatitis A antibody.  His electrolytes, renal 
function studies, and liver function studies were all normal.  
An ultrasound of the liver revealed slight hyperechogenicity 
within the liver substance itself, but no evidence of 
cirrhosis.  The examiner indicated that the studies supported 
the diagnosis of hepatitis A as the most probable cause of 
hepatitis in 1965.  The examiner stated that there did not 
seem to be any residual liver disease.  

In an February 2000 addendum, the VA examiner who conducted 
the March 1999 examination stated that the claims file was 
reviewed.  The examiner noted that serological studies in 
1997 and 1999 had shown antibodies against hepatitis A and 
not against hepatitis B or C, both of which lead to sequelae 
of chronic liver disease and cirrhosis.  The examiner stated 
that the veteran had type E, which did not lead to cirrhosis, 
and on his examination in March 1999, there was no sequelae 
of his hepatitis of 1965.  

VA examination in March 2003 found that the veteran did not 
have any hepatomegaly.  Ultrasound did not show any focal 
liver lesion.  The examiner concluded that there was no 
current evidence of residual effects of hepatitis.  In May 
2003, following review of the claims file, an addendum to the 
examination report was provided.  The examiner noted that 
positive serology to hepatitis A had no long-term adverse 
consequences.  The examiner reiterated that there were no 
current residual effects of hepatitis as his liver function 
tests were normal.  

Analysis

Schedular rating

Upon review of the evidentiary record, and for reasons 
expressed immediately below, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for infectious 
hepatitis.  

When examined by the VA in March 1999, clinical testing 
revealed normal liver function; the examiner concluded that 
the veteran did not have any residual liver damage.  VA 
examination in March 2003 also found that the veteran had no 
residual effects of hepatitis.  Given this evidence, neither 
the "old" nor the "new" criteria for a rating in excess of 10 
percent for hepatitis are met.  Although the veteran has 
complained of fatigue, there is no competent medical evidence 
which service to associate such complaints with the service-
connected hepatitis.  As indicated above, although the 
veteran can report on symptomatology, he is not competent to 
associate such symptoms with a particular diagnosis.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

Currently, the veteran's liver function tests are normal, and 
he had no residual effects of hepatitis in May 2003.  In the 
absence of any clinical evidence of hepatitis or its 
residuals currently, there simply is no basis for assigning a 
rating in excess of the current 10 percent under either the 
former or the current criteria.

(ii) Extraschedular evaluation

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that the hepatitis creates an 
exceptional or unusual disability picture.  The record does 
not show that the veteran has required frequent 
hospitalizations for his disability.  Indeed, it does not 
appear from the record that he has been hospitalized for the 
disability since service.  Additionally, there is not shown 
to be evidence of marked interference with employment due to 
the disability.  In addition, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  Indeed, the evidentiary record shows 
there are no current residuals of hepatitis.  The Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for traumatic 
arthritis of the right knee is denied. 

Entitlement to an increased disability rating for traumatic 
arthritis of the left knee is denied. 

Entitlement to an increased disability rating for right knee 
sprain is denied. 

Entitlement to an increased disability rating for left knee 
sprain is denied.  

Entitlement to an increased disability rating for hepatitis 
is denied.  


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance by the RO with remand instructions is 
neither optional nor discretionary.  The Court further held 
that where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  

In its August 1998 remand, the Board instructed the RO&IC to 
provide the veteran with a VA examination by a rheumatologist 
to determine the nature and likely etiology of his claimed 
disabilities of the feet, hips, shoulders, and ankles.  
The Board indicated that the examiner should express an 
opinion as to whether it is at least as likely as not that 
each of these disabilities is related to service, or to 
service-connected right and left knee disabilities, or to 
service-connected hepatitis.  

A review of the record reveals that while the veteran was 
afforded a VA joints examination on March 29, 1999, the 
examiner failed to provide the requested nexus opinion.  The 
Board is mindful that in February 2000 the RO&IC referred the 
case back to the March 1999 VA examiner to provide the 
necessary opinion; however, the Board finds that the addendum 
provided on February 28, 2000 still does not provide an 
adequate response.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should refer the claims folder to 
the March 1999/February 2000 VA 
rheumatologist for an addendum to the 
examination report provided.  The 
addendum should provide written answers 
to the following questions:

(a) Does the veteran have current 
identifiable disability of the feet, 
hips, shoulders and ankles?  (The 
examiner should provide a diagnosis of 
all identified conditions).

(b)  If so, the examiner should express 
an opinion as to whether it is at least 
as likely as not that each of these 
disabilities is related to service.  

The complete rationale for any opinion 
expressed must be provided.  If in the 
estimation of the examiner further 
examination and/or diagnostic testing of 
the veteran is required, this should be 
accomplished.  

If the March 1999/February 2000 VA 
rheumatologist is unavailable, the RO 
should arrange for an appropriate VA 
physician to review the claims folder, 
examine the veteran if necessary and 
provide the requested information.

2.  VBA must then review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  Thereafter, VBA should 
readjudicate the issues of entitlement to 
service connection for bilateral foot, 
hip, shoulder and ankle disabilities.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects VBA consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



